       Case 1:19-cv-02225-JPO-DCF Document 31 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARYL STEPHEN,
                                Plaintiff,
                                                                   19-CV-2225 (JPO)
                     -v-
                                                                         ORDER
 TERRY HALL, ET AL.,
                                Defendants.


J. PAUL OETKEN, District Judge:

       In an October 29, 2019 order of service, defendant David Jakab was ordered to provide

Plaintiff with information allowing Plaintiff to serve a John Doe defendant, after which Plaintiff

was instructed to file a third amended complaint naming such defendant. (Dkt. No. 14 at 2–3.)

The docket does not indicate that either of these actions took place.

       It appears that the only claims left are state-law claims. Defendant David Jakab only

faces a Section 1983 claim, which appears unlikely to succeed for the reasons stated in Judge

Stanton's May 2019 Order. (Dkt. No. 9 at 4.) To the extent that Plaintiff alleges additional

federal claims against Jakab (see Dkt. No. 12 at 6, 8–9), those claims also appear to fail for the

reason that Jakab is not a state actor. Moreover, because the last incident identified in the

Second Amended Complaint allegedly occurred on March 10, 2016 (id. at 4) – more than three

years before Plaintiff’s filing of the Second Amended Complaint – those same federal claims

appear to be time-barred. With those claims dismissed from the case, only state-law claims

against Jakab survive. (See Dkt. 12 at 10–13.)

       The same analysis applies to the claims asserted against defendant Terry Hall, who is also

a private party. Additionally, nothing on ECF indicates that Hall was ever served with the




                                                 1
       Case 1:19-cv-02225-JPO-DCF Document 31 Filed 11/02/20 Page 2 of 2




summons and Second Amended Complaint, despite the summons beings issued to Plaintiff on

October 29, 2019. (Dkt. No. 15.)

        Finally, as referenced above, it appears that Jakab never provided any information to

Plaintiff regarding the investigator's identity, and that, in turn, Plaintiff never filed a Third

Amended Complaint naming the John Doe. To date, no investigator has been identified. As the

naming of a party as “John Doe” does not toll the statute of limitations, any federal claim to be

brought against that defendant would appear to be time-barred as well.

        Plaintiff is directed to provide the Court with an update about the status of this case,

including whether Jakab provided the ordered information, and Plaintiff shall show cause why

this case should not be dismissed, given the lack of federal-law claims.

        If Plaintiff fails to do so by January 5, 2021, the action will be dismissed.

        SO ORDERED.

Dated: October 30, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                   2
